IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Great Valley Publishing,                  :
                                          : No. 49 C.D. 2015
                           Petitioner     : Submitted: January 15, 2016
                                          :
                  v.                      :
                                          :
Unemployment Compensation                 :
Board of Review,                          :
                                          :
                           Respondent     :




                                        ORDER



      NOW, this 12th day of May, 2016, it is ordered that the above-captioned
Memorandum Opinion, filed March 8, 2016, shall be designated OPINION and shall
be REPORTED.




                                         MICHAEL H. WOJCIK, Judge